               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                )
SECOND AMENDMENT                            )
FOUNDATION; and                             )
FIREARMS POLICY COALITION,                  )
INC.,                                       )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )      Case No. 1:20-cv-01624-SCJ
                                            )
BRIAN KEMP, in his official capacity        )
as the Governor of Georgia; GARY            )
VOWELL, in his official capacity as         )
Commissioner of the Department of           )
Public Safety and Colonel of the Georgia    )
State Patrol; THE COUNTY OF                 )
CHEROKEE; and KEITH WOOD, in his            )
official capacity as Judge of the Probate   )
Court of Cherokee County,                   )
                                            )
      Defendants.                           )



                    CHEROKEE COUNTY, GEORGIA’S
                        MOTION TO DISMISS

      Comes now, CHEROKEE COUNTY, GEORGIA, and, pursuant to Fed. R.

Civ. P. 12(b)(1) (lack of subject matter jurisdiction) and Fed. R. Civ. P. 12(b)(6)




                                        1
(failure to state a claim) files this its Motion to Dismiss asserting that this Court lacks

subject matter jurisdiction over the claims asserted in Plaintiffs’ Complaint and that

Plaintiffs’ Complaint fails to state a claim upon which relief may be granted against

Cherokee County, Georgia. In support of this Motion, Cherokee County relies upon

the Pleadings in the Court’s record and Cherokee County’s Brief in Support of its

Motion for Summary Judgment filed contemporaneously herewith.

      Cherokee County, Georgia prays that its Motion be GRANTED and that all

claims against it be DISMISSED.

      Respectfully submitted, this 24th day of April, 2020.


                                         JARRARD & DAVIS, LLP


                                         /s/ Patrick D. Jaugstetter    .
                                         ANGELA E. DAVIS
                                         Georgia Bar No. 240126
                                         adavis@jarrard-davis.com
                                         PATRICK D. JAUGSTETTER
                                         Georgia Bar No. 389680
                                         patrickj@jarrard-davis.com
                                         Attorneys for Defendants Cherokee County




                                            2
222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                             3
                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed CHEROKEE

COUNTY, GEORGIA’S MOTION TO DISMISS with the Clerk of Court using the

CM/ECF system, which will automatically provide notice to all counsel of record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 24th day of April, 2020.


                                      JARRARD & DAVIS, LLP


                                      /s/ Patrick D. Jaugstetter
                                      ANGELA E. DAVIS
                                      Georgia Bar No. 240126
                                      adavis@jarrard-davis.com
                                      PATRICK D. JAUGSTETTER
                                      Georgia Bar No. 389680
                                      patrickj@jarrard-davis.com
                                      Attorneys for Defendant Cherokee County

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                         4
